DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 March 2022 in response to the Office Action of 07 March 2022 are acknowledged and have been entered. Claims 31, 44, 45, 46, 51, 52,
53, 55, 56, 57 and 58 have been amended. Claims 31-58 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.	

Information Disclosure Statement
The information disclosure statement filed 03/01/2022 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 01 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/408,322 has been reviewed and is approved.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 31-56 and 58 under 35 U.S.C. 112(a) has been withdrawn due to applicants’ amendment of “an organism” to “the organism”. 

Withdrawn Rejection - Double Patenting
The rejection of claims 31-58 on the ground of nonstatutory double patenting as being unpatentable over claims 46, 50-52, and 55-60 of copending Application No. 17 /408,322 (reference application) in view of Fujii (US 20140287022 Al, published 9/25/2014) is withdrawn due to applicants’ filing of a terminal disclaimer, as discussed above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is provided in the Office action mailed 15 February 2022 on pages
5-6. Punnonen teaches methods for enhancing an immune response comprising
administering to a subject a nucleic acid vector encoding an antigenic polypeptide and teaches a bicistronic vector that comprises two polyA nucleotide sequences [0020, 0353].   However the two polyA nucleotide sequences of Punnonen do not include the actual poly A sequences as claimed.  Chakraborty teaches methods for increasing protein production by altering the terminal regions of the mRNA, but is silent in regard to what those alterations would require [0027].  Cooper teaches an expression cassette with two polyA sequences and a correlation between polyA sequences and expression [claim 17, 0109].  However, Cooper or the prior art as a whole does not teach or suggests a rational to have two polyA sequences separated by 10 to 90 nucleotides and having no more than 2 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-58 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636